for a writ of habeas corpus is the exclusive remedy to challenge the
                validity of a guilty plea after sentencing. The State argued that
                construing the motion as a post-conviction petition for a writ of habeas
                corpus, the motion was procedurally barred as it was filed almost nine
                years after entry of the judgment of conviction.     See NRS 34.726(1). The
                district court determined that appellant was not challenging the validity
                of his judgment of conviction and sentence, but was challenging the
                computation of time served and denied the motion without prejudice for
                him to file a post-conviction petition for a writ of habeas corpus.
                             To the extent that appellant raised a claim challenging an
                alleged breach of the plea agreement, the motion was untimely filed and
                appellant failed to demonstrate good cause to excuse his procedural
                defects. 2 See id.       However, to the extent that appellant challenged the
                computation of time served, the district court correctly determined that
                this claim must be raised in a post-conviction petition for a writ of habeas
                corpus, see NRS 34.724(2)(c), and could not be raised in a petition that also
                challenged the validity of the judgment of conviction and sentence,        see
                NRS 34.738(3). Accordingly, we conclude that the motion was properly
                denied in this case. 3


                       2 Appellant argued that he had good cause because he just learned
                that the Department was incorrectly structuring his sentence. However,
                this does not provide good cause as the breach claim was reasonably
                available to be raised in a timely petition as the sentences were structured
                in 2005. The fact that appellant only thought to ask about his sentence
                structure in April 2014, does not provide good cause for the delay in this
                case.

                      3 We conclude that the district court did not abuse its discretion in
                denying the motion to appoint counsel.


SUPREME COURT
        OF
     NEVADA                                              2
(0) 1947A
                     Motion to Modify Sentence
                                In his motion filed on June 18, 2014, appellant argued that his
                     sentence should be reduced because of mental health issues and his
                     amenability to future treatment and because he received ineffective
                     assistance of counsel. Appellant's claims fell outside the narrow scope of
                     claims permissible in a motion to modify sentence. See Edwards v. State,
                     112 Nev. 704, 708, 918 P.2d 321, 324 (1996). Therefore, without
                     considering the merits of any of the claims raised in the motion, we
                     conclude that the district court did not err in denying the motion.
                     Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 4




                                                  7gerg,
                                            Gibbons
                                                                        , C.J.



                                                                                             J.
                                                              Saitta




                           4We have reviewed all documents that appellant has submitted in
                     proper person to the clerk of this court in this matter, and we conclude
                     that no relief based upon those submissions is warranted. To the extent
                     that appellant has attempted to present claims or facts in those
                     submissions which were not previously presented in the proceedings
                     below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A     1040
             .9
                   cc: Hon. Kathleen E. Delaney, District Judge
                        Michael S. French
                        Attorney GenerallCarson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                          4
(0) 1947A    400